Citation Nr: 1111359	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  His military occupational specialty was as a combat engineer.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

It is noted that the certified issue was entitlement to service connection for PTSD.  Given the recent guidance from the United States Court of Appeals for Veterans Claims (Court) as discussed below, the issue has been recharacterized on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  He alleges that he has this psychiatric condition as a result of experiencing stressful events while on active duty.  Specifically, he reports that while stationed at Darmstadt, Germany, he as tasked to escort prisoners twice a week to Frankfurt for trial.  On May 11, 1972, the V Corps Headquarters was bombed by terrorists and one Colonel that he was well acquainted with was killed during the attack.  Also, in September 2002, while at the Olympics, terrorists attacked and killed many athletes.  (See his April 2008 VA FORM 21-4138.)  In a treatment record dated in October 2007, he reported additional inservice stressors.  He said that he saw a man run over by an American tank and witnessed a friend (who survived) jump out of a window.  


The duty to assist includes attempting to verify in-service stressor(s) and providing a VA medical examination or a medical opinion when necessary for an adequate determination. See Duenas v. Principi, 18 Vet. App. 512 (2004). In March 2008 and again in October 2008, the RO's Joint Services Records Research Center (JSRRC) coordinator made formal findings that the Veteran's stressors were not verifiable because of a lack of specific information regarding the stressors.

The Veteran's service personnel records (SPRs) reflect that his active service in Germany was at the V Corps Headquarters.  

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for post traumatic stress disorder (PTSD) by altering, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39, 843, et seq., (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that: are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  The amendment applies to this claim since it was appealed to the Board before July 13, 2010 and was not decided by the Board as of July 13, 2010.

The record includes private and VA diagnoses of PTSD based on the Veteran's reports of stressors.  It is the Board's conclusion that additional attempt should be made to verify the Veteran's claimed stressor regarding the bombing at the V Corps Headquarters.  VA, as part of its duty to assist, should undertake efforts to obtain additional information that may corroborate the Veteran's assertions.  For example, the Veteran should be requested to provide the name of the Colonel that he was acquainted with who was killed in the explosion.  

Additionally, the evidence before the Board shows a psychiatric diagnosis of dysthymia/major depressive disorder.  Pursuant to Clemons a claim for PTSD is a claim for all psychiatric disorders diagnosed.  As such, additional development on this matter is also needed.

The Appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his psychiatric condition, on appeal.  With any necessary authorization from the Veteran, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  In addition the appellant should be asked to identify the name of the Colonel who was killed in the May 1972 explosion at the VA Corps Headquarters in Germany where the Veteran was stationed.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC/RO should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Request the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any information that might corroborate the Veteran's alleged stressor as to the May 1972 bombing at V Corps headquarters.  If such records are not available or are incapable of verification this should be noted by the JSSRC and such notation included in the claims file.

3.  Schedule the Veteran for a VA psychiatric examination to be performed by a psychiatrist or a psychologist.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated psychiatric tests and studies should be accomplished.

The examiner should determine the diagnoses for all psychiatric disorders found.  If a diagnosis of PTSD is deemed appropriate, the psychiatrist or psychologist should specify whether there is a link between current PTSD symptoms the Veteran's reported in-service stressors as detailed earlier.  A complete rationale for this opinion must be provided.

If any other psychiatric condition is diagnosed, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that a current psychiatric disability, other than PTSD, is related to service.  A complete rationale for this opinion must be provided.

4.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




